THE THIRTEENTH COURT OF APPEALS

                                     13-16-00223-CV


                                       Shahin Zaraienh
                                              v.
               Dale & Klein, L.P., Katie Pearson Klein, and Fernando Mancias


                                    On Appeal from the
                       92nd District Court of Hidalgo County, Texas
                              Trial Cause No. C-1384-14-A


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



July 7, 2016